57 F.3d 1066NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Francis Edwin FROELICH, Plaintiff-Appellant,andAnas A. SHALLAL;  Mary T. Taylor;  Victoria Gray Adams, Plaintiffs,v.FEDERAL ELECTION COMMISSION;  Charles S. Robb;  Oliver L.North;  James C. Miller, III;  Sylvia Clute;  Sylvia Clutefor Senate;  Jim Miller for United States Senate;  OliverNorth for United States Senate Committee, Incorporated;Robb for the Senate, Defendants-Appellees.Mary T. TAYLOR, Plaintiff-Appellant,andFrancis Edwin FROELICH;  Anas A. Shallal;  Victoria GrayAdams, Plaintiffs,v.FEDERAL ELECTION COMMISSION;  Charles S. Robb;  Oliver L.North;  James C. Miller, III;  Sylvia Clute;  Sylvia Clutefor Senate;  Jim Miller for United States Senate;  OliverNorth for United States Senate Committee, Incorporated;Robb for the Senate, Defendants-Appellees.Victoria Gray ADAMS, Plaintiff-Appellant,andFrancis Edwin FROELICH;  Anas A. Shallal;  Mary T. Taylor, Plaintiffs,v.FEDERAL ELECTION COMMISSION;  Charles S. Robb;  Oliver L.North;  James C. Miller, III;  Sylvia Clute;  Sylvia Clutefor Senate;  Jim Miller for United States Senate;  OliverNorth for United States Senate Committee, Incorporated;Robb for the Senate, Defendants-Appellees.
Nos. 94-1777, 94-1866, 94-1867.
United States Court of Appeals, Fourth Circuit.
Submitted March 7, 1995.Decided June 14, 1995.

Francis Edwin Froelich, Mary T. Taylor, Victoria Gray Adams, appellants pro se.  Richard Blair Bader, Federal Election Commission, Washington, DC;  Robert Lowell Deitz, Perkins & Coie, Washington, DC;  Frederick W. Chockley, III, Baker & Hostetler, Washington, DC;  Alan Charles Raul, Beveridge & Diamond, P.C., Washington, DC;  Sylvia Clute, Sylvia Clute & Associates, Richmond, VA, for appellees.
Before HALL, WILKINS, and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Appellants appeal from the district court's order denying their motion for certification of this case to the in banc United States Court of Appeals for the Fourth Circuit, 2 U.S.C.A. Sec. 437h (West Supp.1994), and dismissing their case for lack of standing.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Froelich v. Federal Election Comm'n, Taylor v. Federal Election Comm'n, Adams v. Federal Election Comm'n, No. CA-93-1610-A (E.D. Va.  May 31, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED